Per Curiam. This is an action on the case by Louis A. Humphrey, appellee, against The Wabash Railroad Company, The Cleveland, Cincinnati, Chicago & St. Louis Railway Company and The Cairo, Vincennes & Chicago Railway Company, appellants, to recover damages for personal injuries. There was a verdict and" judgment in the court below against all of the appellants for $3,900. Appellee was a locomotive fireman in the employ of The Cleveland, Cincinnati, Chicago & St. Louis Railway Company, and the injuries received by him resulted from the same accident, and the facts in "this case are the same as in the case of The Wabash Railroad Company, et al., v. Keeler, ante, p. 265. Except as to the question arising upon "the petition of the Wabash Railroad Company for the removal of the cause to the Federal Court, the questions of law involved in this case are identical with those involved in the Keeler case, and for the reasons given in the opinion filed in that case, the judgment in this case must be reversed and the cause remanded. Reversed and remanded. CASES DETERMINED IN THE FIRST DISTRICT OP THE APPELLATE COUBT OF ILLINOIS DURING THE TEAK 1908.